Opinion by
Judge Cofer:
The reply contains a denial that said sum of $58.39, or any other sum, is for interest calculated upon defendant’s debt at a greater *29rate of interest than six per cent. This is as specific as the allegations in the answer, and is substantially good, especially after judgment. According to the calculation made by appellant’s counsel, which we assume to be correct, the two judgments are for $2.10 more in the aggregate than was due on -the note.

Joe Clare, for appellant.


Ben S. Robbins, for appellee.

This court has repeatedly refused to reverse a judgment on account of an error so small as this. The error amounts to only a little more than double the tax on the appeal, and to less than one-half the taxed attorney’s fee in the case in this court.
Judgment affirmed.